Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 & 22 are objected to because of the following informalities:
The meanings of acronyms “MEMS” and “CMOS” are not explicitly stated.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman (WO 2014/135987) in view of Blalock (US 2014/0276075).
Regarding claim 1, Vortman teaches (Figures 1 & 6) a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer (piezo-ceramic transducer, [0003]) comprising a plurality of transducer elements (cap and six tiles, [0034], Figure 6) for generating a focal zone (focus 112, [0007]) of acoustic energy at the target region, wherein at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions (ultrasound transducer elements 102, [0004]) having a common directionality;
at least one driver circuit (control circuits, [0005]) connected to at least one said transducer element ([0005]); and
a controller (control facility 106, [0005]) configured to:
(a) determine an optimal sonication frequency (optimal frequency, [0008]) for maximizing a peak acoustic intensity in the focal zone ([0008]); and
(b) based at least in part on the determined optimal sonication frequency, activate at least one of the sub-regions for causing the sub-region to transmit ultrasound pulses to the target region ([0003] & [0008]).
In [0003], Vortman states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.  However, Vortman fails to explicitly disclose that the sub-regions are activated via a switch.
Blalock teaches (Figure 2):
a switch matrix (transducer switch 126, [0089]) comprising a plurality of switches for switchably connecting the plurality sub-regions (transducer elements 122, 
the sub-regions are activated via a switch ([0042] & [0089]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the switch matrix taught by Blalock into the system taught by Vortman.  Having the switch for each of the transducer elements allows for each of them to be controlled individually, allowing for a more refined maneuverability for the overall ultrasound beam.
Regarding claim 2, Vortman in view of Blalock teach the system of claim 1, and Vortman further teaches an imaging system (MRI-guided focused-ultrasound system 100, [0004]) for acquiring images of the target region (step 400, [0023]) or a non-target region located between the transducer and the target region.
Regarding claim 3, Vortman in view of Blalock teach the system of claim 2, and Vortman further teaches that the imaging system comprises at least one of a computer tomography (CT) device, a magnetic resonance imaging device (MRI) (MRI apparatus 108, [0006]), a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, or an ultrasonography device.
Regarding claim 4, Vortman in view of Blalock teach the system of claim 2, and Vortman further teaches that the controller is further configured to determine, based at least in part on the acquired images, a spatial configuration of the target region with respect to the transducer (steps 400 & 402, [0023]).
Step 400 teaches identifying the target, and step 402 teaches steering the beam based on the acquired position of the target, demonstrating that the positional location of the target is determined during these steps.

Regarding claim 6, Vortman in view of Blalock teach the system of claim 4, and Vortman further teaches that the controller is further configured to compute a steering angle ([0003]) of the focal zone based at least in part on the spatial configuration of the target region with respect to the transducer (steps 402 & 404, [0023]).
Steps 402 & 404 teach adjusting phase settings of the transducer elements.  Paragraph [0003] teach that these phase adjustments relate to steering the focal zone.
Regarding claim 7, Vortman in view of Blalock teach the system of claim 6, and Vortman further teaches that the controller is further configured to activate at least one sub-region based at least in part on the computed steering angle ([0003] & [0023]).
However, Vortman fails to disclose that the sub-regions are activated via a switch.
Blalock teaches that the sub-regions are activated via a switch ([0042] & [0089]).
Regarding claim 8, Vortman in view of Blalock teach the system of claim 1, and Vortman further teaches that the controller is further configured to:
determine a plurality of sub-optimal frequencies (optimal frequencies for the individual segments, [0033]), each associated with a parameter (different thicknesses of tissue layers, [0027]), wherein (i) a change in the parameter results in a change in the peak acoustic intensity in the focal zone ([0027]) and (ii) the sub-optimal frequency corresponds to a maximum of the peak acoustic intensity resulting from changes in the associated parameter ([0033], Page 13, Lines 2-3); and
determine the optimal sonication frequency based at least in part on the sub-optimal frequencies ([0033], Page 13, Lines 5-6).

Regarding claim 9, Vortman in view of Blalock teach the system of claim 8, and Vortman further teaches that the controller is further configured to assign a weighting factor to each of the sub-optimal frequencies and determine the optimal sonication frequency based at least in part on the weighting factors ([0037]).
Paragraph [0037] teaches three different approaches to normalizing the data on the individual segments.  This normalization serves to weight the data, which is then used to determine an overall optimal frequency.
Regarding claim 10, Vortman in view of Blalock teach the system of claim 9, and Vortman further teaches that the controller is further configured to assign the weighting factors based on at least one of a first anatomic characteristic of the target region, a second anatomic characteristic of a non-target region located between the transducer and the target region, a steering angle of the focal zone, a contribution of each parameter to the maximum of the peak acoustic intensity ([0033], Page 15, Lines 2-12), or retrospective data based on study of patients who have undergone ultrasound treatment.
Page 15, Lines 2-12 states that the goal of the weighting process is to calculate the contribution of the segments to the overall optimal frequency.
Regarding claim 11, the weighting factors are based on a contribution of each parameter to the maximum of the peak acoustic intensity—see rejection of claim 10.
Regarding claim 13, Vortman in view of Blalock teach the system of claim 8, and Vortman further teaches that the controller is further configured to determine a second one of the sub-optimal frequencies based at least in part on a first one of the sub-optimal frequencies ([0010], Lines 19-21).

Regarding claim 17, Vortman in view of Blalock teach the system of claim 1, and Blalock further teaches that at least one of the plurality of switches is an MEMS switch or a CMOS switch (CMOS transistor, [0126]).
Regarding claim 18, Vortman teaches (Figures 1 & 6) a system for delivering ultrasound energy to a target region, the system comprising:
an ultrasound transducer (piezo-ceramic transducer, [0003]) comprising a plurality of transducer elements (cap and six tiles, [0034], Figure 6) for generating a focal zone (focus 112, [0007]) of acoustic energy at the target region, wherein at least one of the transducer elements is partitioned into a plurality of contiguous sub-regions (ultrasound transducer elements 102, [0004]) having a common directionality;
at least one driver circuit (control circuits, [0005]) connected to at least one said transducer element ([0005]);
at least one imaging system (MRI-guided focused-ultrasound system 100, [0004]) for measuring a spatial configuration of the target region with respect to the transducer (steps 400 & 402, [0023]); and
a controller (control facility 106, [0005]) configured to activate at least one of the sub-regions to thereby cause the sub-region to transmit ultrasound pulses to the target region based at least in part on the measured spatial configuration ([0003] & [0008]).
In [0003], Vortman states that the transducer elements are individually driven and can be controlled independently, satisfying the ability to activate the device.  However, Vortman fails to explicitly disclose that the sub-regions are activated via a switch.
Blalock teaches (Figure 2):

the sub-regions are activated via a switch ([0042] & [0089]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the switch matrix taught by Blalock into the system taught by Vortman.  Having the switch for each of the transducer elements allows for each of them to be controlled individually, allowing for a more refined maneuverability for the overall ultrasound beam.
Regarding claim 19, Vortman in view of Blalock teach the system of claim 18, and Vortman further teaches that the controller is further configured to compute a steering angle ([0003]) of the focal zone based at least in part on the spatial configuration (steps 402 & 404, [0023]) and activate at least one said transducer element based on the steering angle ([0003] & [0023]).
Regarding claim 20, Vortman in view of Blalock teach the system of claim 18, and Vortman further teaches that the imaging system comprises at least one of a computer tomography (CT) device, a magnetic resonance imaging device (MRI apparatus 108, [0006]), a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, or an ultrasonography device.
Regarding claim 21, Vortman in view of Blalock teach the system of claim 18, and Vortman further teaches that the spatial configuration comprises at least one of an orientation or a location (steps 400 & 402, [0023]).
Regarding claim 22, Vortman in view of Blalock teach the system of claim 18, and Blalock further teaches that at least one of the plurality of switches is an MEMS switch or a CMOS switch (CMOS transistor, [0126]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Blalock, as applied to claim 9, above, in further view of Reicher (US 2016/0364862).
Regarding claim 12, Vortman in view of Blalock teach the system of claim 9.
However, Vortman in view of Blalock fail to disclose that the weighting factors are assigned via a machine-learning or evolutionary approach.
Reicher teaches assigning the weighting factors using a machine-learning (learning engine 110, [0063] & [0065]) or evolutionary approach.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have configured the weighting factors taught by Vortman to be assigned via machine-learning as taught by Reicher.  This is a computationally intensive process, so utilizing computers to assign the weighting factors is a necessary step to obtain the optical frequency.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Blalock, as applied to claim 2, above, in further view of Vahala (US 2015/0374287).
Regarding claim 14, Vortman in view of Blalock teach the system of claim 2, and Vortman further teaches determining the optimal sonication frequency.
However, Vortman in view of Blalock fail to disclose determining a risk level associated with the non-target region.
Vahala teaches determining a risk level (damage estimation, [0028]) associated with the non-target region (healthy tissue, [0028]) based at least in part on the acquired images ([0028]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to determine a risk level of the tissue taught by Vahala into the system taught by Vortman in view of Blalock.  This would ensure that the frequency chosen as the optimal sonication frequency does not cause damage to healthy tissue while performing the sonication.

use a physical model to predict a thermal map of the target region based at least in part on the acquired images ([0030], Lines 18-27); and
determine the optimal sonication frequency based at least in part on the predicted thermal map ([0031]).
However, Vortman fails to disclose identifying a non-target region.
Vahala teaches identifying a non-target region (healthy tissue, [0028]).
In [0028], Vahala differentiates between the target zone and healthy tissue, exemplifying that healthy tissue is a non-target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the non-target region taught by Vahala in the thermal map taught by Vortman.  This would give the operator a greater scope when observing the thermal effects of the sonication.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Blalock, as applied to claim 1, above, in further view of Chen (WO 2013/032946).
Regarding claim 16, Vortman in view of Blalock teach the system of claim 1, and Vortman further teaches determining the optimal sonication frequency.
However, Vortman in view of Blalock fail to disclose computing a resonance frequency of a microbubble.
Chen teaches computing a resonance frequency of a microbubble ([0036] & [0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to compute a resonance frequency of a microbubble as taught by Chen into the system taught by Vortman in view of Blalock.  The resonance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793   

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793